Order, Supreme Court, New York County, entered on April 16, 1971, unanimously reversed, on the law, without costs and without disbursements, and the matter remanded for a further hearing. The evidence as presented, including the medical evidence, does not support the determination. It is noted also that the petitioner was not available or could not be located to testify. Because of the nature and extent of the injuries, it is felt that petitioner should be afforded an opportunity, if he can, to supply the deficiency in the proof. The case is remanded solely for that purpose. Concur—Stevens, P. J., Capozzoli, McGivem, Steuer and Tilzer, JJ.